Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 21, 2014

                                      No. 04-13-00827-CV

                     IN THE INTEREST AND PROTECTION OF J.G.,

                       From the Probate Court No 1, Bexar County, Texas
                                Trial Court No. 2013-MH-3502
                          Honorable Oscar J. Kazen, Judge Presiding


                                         ORDER
       The appellant has filed a motion to consolidate Appeal Nos. 04-13-00825-CV and 04-13-
00827-CV for purposes of efficiency. Appellee has not opposed the motion. The court has
examined the record and finds that, in the interest of efficient administration, the motion should
be granted and the two cases should be consolidated for purposes of appeal.

       Accordingly, it is ORDERED that Appeal Nos. 04-13-00825-CV and 04-13-00827-CV
are CONSOLIDATED. The parties shall file motions, briefs and any other pleadings as if the
two causes were one case, but with both cause numbers designated on the cover. The court may
dispose of both causes with the same order, opinion and mandate.



                                                    _________________________________
                                                    Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of April, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court